Title: From Thomas Jefferson to Tobias Lear, 28 February 1796
From: Jefferson, Thomas
To: Lear, Tobias



Dear Sir
Monticello Feb. 28. 1796.

A friend of mine having desired me to invest some money for him in canal shares, I am desirous of getting information relative to the Patowmac canal as to the following particulars. What proportion of the work is done? What proportion remains to do? When will it probably be completed? What per cent profit will it probably yield, in the present state of population and produce? Can shares be bought? At what price? Is it known whether the proprietors will be safe against further contributions, or how far they will probably be called on? The erection of new shares is equivalent to new contributions. Having no person at Georgetown from whom I can obtain this information, I take the liberty of troubling you with the enquiry, on the footing of former acquaintance, and of the esteem I entertain for you: and I am obliged to ask it as soon as you can conveniently give the information, as I must decide without delay. The post will bring me your answer in 5. days from it’s date. I trouble you the more willingly as it gives me an opportunity of recalling myself to your recollection, and of assuring you of the satisfaction it will give me to learn in what degree your new pursuit is likely to fulfill your wishes. I am with great and constant esteem Dear Sir Your friend & servt

Th: Jefferson

